Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is the first non-final office action on the merits. Claims 1-20 are currently pending.

Priority
Acknowledgment is made of applicant’s claim for priority under Parent Application No. PCT/JP2018/046571, filed on December 18, 2018.
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2017-248982, filed on December 26, 2017.

	
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 24, 2020 has been received and considered by the examiner.

Drawings
The drawings are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 10-14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishimura et al. (US 20150344047 A1).
Regarding claim 1, Nishimura teaches (Fig. 1-3 and 9-10): A railcar bogie (1), comprising: a bogie frame (4) including a cross beam (5) and supports (131), the supports (131) at respective car width direction end portions of the cross beam (5)(para 0028, lines 5-7) ; a plurality of axle boxes (9) to accommodate a plurality of bearings (8) supporting a pair of axles (6); a plate spring (30) extending in a car longitudinal direction (Fig. 3) and supported by a pair of the axle boxes (9) which are away from each other in the car longitudinal direction (Fig. 3), the plate spring (30) supporting the cross beam (5) while being pressed by a corresponding one of the supports (131) from above such that the support (131) is separable from the plate spring (30)(Fig. 9); and elastic walls (80) at both respective sides of the support (131) in the car longitudinal direction (Fig. 9)(para. 0045, lines 1-4) and sandwiched between a lower surface of the bogie frame (4) and an upper surface of the plate spring (30) so as to be compressed (Fig. 9).
Regarding claim 2, Nishimura teaches the elements of claim 1, as stated above. Nishimura further teaches (Fig. 1-3 and 9-10): the support (131) includes car longitudinal direction ends (Fig. 9), the car longitudinal direction ends of the support are inside both car longitudinal direction ends of a lower surface of the cross beam (5) in the car longitudinal direction (Fig. 9); and the elastic walls (80) are located at both respective sides of the support (131) in the car longitudinal direction (para. 0045, lines 1-4) and sandwiched between the lower surface of the cross beam (5) and the upper surface of the plate spring (30)(Fig. 9).
Regarding claim 3, Nishimura teaches the elements of claim 1, as stated above. Nishimura further teaches (Fig. 1-3 and 9-10): a plurality of couplers (15) to couple the plurality of axle boxes (9) to the bogie frame (4)(para. 0030), wherein: each of the couplers (15) includes a pair of receiving seats (17, 18) at both respective sides of the support (131) in a car width direction (Fig. 2), and the pair of receiving seats (17, 18) cover a gap (S) between the corresponding elastic wall (80) and the support (131) from a lateral side (Fig. 2 and 9). 
Regarding claim 4, Nishimura teaches the elements of claim 3, as stated above. Nishimura further teaches (Fig. 1-3 and 9-10): the pair of receiving seats (17, 18) are spaced apart from the plate spring (30) in the car width direction (para. 0031, lines 16-17); and each of the elastic walls (80) projects in the car width direction toward the receiving seats (17, 18) beyond the plate spring (30) (Fig. 10). 
Regarding claim 10, Nishimura teaches the elements of claim 1, as stated above. Nishimura further teaches (Fig. 1-3 and 9-10): the plate spring (30) functions as a primary suspension and a side sill (para. 0028, lines 7-9). 
Regarding claim 11, Nishimura teaches the elements of claim 1, as stated above. Nishimura teaches (Fig. 1-3 and 9-10): A railcar bogie (1), comprising: a bogie frame (4) including a cross beam (5) and supports (131), the supports (131) at respective car width direction end portions of the cross beam (5)(para 0028, lines 5-7) ; a plurality of axle boxes (9) to accommodate a plurality of bearings (8) supporting a pair of axles (6); a plate spring (30) extending in a car longitudinal direction (Fig. 3) and supported by a pair of the axle boxes (9) which are away from each other in the car longitudinal direction (Fig. 3), the plate spring (30) supporting the cross beam (5) while being pressed by a corresponding one of the supports (131) from above such that the support (131) is separable from the plate spring (30)(Fig. 9); and means (80) for separating at both respective sides of the support (131) in the car longitudinal direction and sandwiched between a lower surface of the bogie frame (4) and an upper surface of the plate spring (30) so as to be compressed (Fig. 9). 
Regarding claim 12, Nishimura teaches the elements of claim 11, as stated above. Nishimura further teaches (Fig. 1-3 and 9-10): the support (131) includes car longitudinal direction ends (Fig. 9), the car longitudinal direction ends of the support are inside both car longitudinal direction ends of a lower surface of the cross beam (5) in the car longitudinal direction (Fig. 9); and the means (80) for separating are located at both respective sides of the support (131) in the car longitudinal direction (para. 0045, lines 1-4) and sandwiched between the lower surface of the cross beam (5) and the upper surface of the plate spring (30). 
Regarding claim 13, Nishimura teaches the elements of claim 11, as stated above. Nishimura further teaches (Fig. 1-3 and 9-10): a plurality of couplers (15) to couple the plurality of axle boxes (9) to the bogie frame (4)(para. 0030), wherein: each of the couplers (15) includes a pair of receiving seats (17, 18) at both respective sides of the support (131) in a car width direction (Fig. 2), and the pair of receiving seats (17, 18) cover a gap (S) between the corresponding elastic wall (80) and the support (131) from a lateral side (Fig. 2 and 9). 
Regarding claim 14, Nishimura teaches the elements of claim 13, as stated above. Nishimura further teaches (Fig. 1-3 and 9-10): the pair of receiving seats (17, 18) are spaced apart from the plate spring (30) in the car width direction (para. 0031, lines 16-17); and each of the means (80) for separating projects in the car width direction toward the receiving seats (17, 18) beyond the plate spring (30) (Fig. 10). 
Regarding claim 20, Nishimura teaches the elements of claim 11, as stated above. Nishimura further teaches (Fig. 1-3 and 9-10): the plate spring (30) functions as a primary suspension and a side sill (para. 0028, lines 7-9). 

    PNG
    media_image1.png
    591
    596
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishimura et al. (US 20150344047 A1). 
Regarding claim 9, Nishimura teaches the elements of claim 1, as stated above. Nishimura does not explicitly teach that the elastic walls include a closed cell type porous material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a closed cell type porous material for the elastic walls, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, choosing a closed cell type porous material for the elastic wall will enable qualities such as heat insulation, sound insulation, and serve as a moisture and leakage barrier for the spring plate.  
Regarding claim 19, Nishimura teaches the elements of claim 11, as stated above. Nishimura does not explicitly teach that the means for separating include a closed cell type porous material.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose a closed cell type porous material for the means for separating, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Further, choosing a closed cell type porous material for the means for separating will enable qualities such as heat insulation, sound insulation, and serve as a moisture and leakage barrier for the spring plate.  

Allowable Subject Matter
Claims 5-8 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claims 5 and 15, the prior art fails to teach that the second surface region is pressing an upper surface of the elastic wall/means for separating. While Nishimura teaches (Fig. 1-3 and 9-10): in a side view, a first surface region (annotated Fig. 9 below) of the plate spring (30) is inclined relative to a second surface region (annotated Fig. 9 below) of the bogie frame (4), the first surface region supporting a lower surface of the corresponding elastic wall (80)(annotated Fig. 9 below); and the lower surface of the elastic wall (80) is parallel to the first surface region (annotated Fig. 9 below), and the upper surface of the elastic wall (80) is parallel to the second surface region (annotated Fig. 9 below), the examiner finds no obvious reason to reposition the elastic wall such that the top surface of the elastic wall presses against a second surface region (annotated Fig. 9 below) of the bogie frame. Such a modification would require improper hindsight reasoning and a redesign of Nishimura’s elastic wall, since it is being held by fixtures (90) on a side of the bogie frame. 
Regarding claims 6 and 16, the prior art fails to teach a surface of the plate spring supporting a lower surface of the corresponding elastic wall is inclined relative to a surface of the bogie frame pressing an upper surface of the elastic wall/means for separating. While Nishimura teaches (Fig. 1-3 and 9-10): a surface of the plate spring (30) supporting a lower surface of the corresponding elastic wall (80) is inclined relative to a surface of the bogie frame (4)(annotated Fig. 9 below), the examiner finds no obvious reason to modify the surface of the bogie frame such that it is pressing an upper surface of the elastic wall. Such a modification would require improper hindsight reasoning and a redesign of Nishimura’s elastic wall, since it is being held by fixtures (90) on a side of the bogie frame.
Regarding claims 7 and 17, the prior art fails to teach that the elastic walls/means for separating are adhered to the upper surface of the plate spring and contact the lower surface of the bogie frame without being adhered to the lower surface of the bogie frame. While Nishimura teaches (Fig. 1-3 and 9-10): the elastic walls (80) are adhered to the upper surface of the plate spring (30), the examiner finds no obvious reason to modify the elastic walls such that they contact the lower surface of the bogie frame without being adhered to the lower surface of the bogie frame. Such a modification would require improper hindsight reasoning and a redesign of Nishimura’s elastic wall, since it is being held by fixtures (90) on a side of the bogie frame.
Regarding claims 8 and 18, the prior art fails to teach that the bogie frame further includes a protrusion located outside the corresponding elastic wall/means for separating in the car longitudinal direction and projecting downward. While Nishimura teaches (Fig. 1-3 and 9-10): the bogie frame (4) further includes a fixture (90) that may be interpreted as a protrusion located outside the corresponding elastic wall (80) in the car longitudinal direction (Fig. 9), the examiner finds no obvious reason to modify the fixture (90) to project downward. Such a modification would require improper hindsight reasoning.


    PNG
    media_image1.png
    591
    596
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US-20140144347-A1: Teaches a plate spring bogie includes: a cross beam supporting a carbody of a railcar; a pair of front and rear axles sandwiching and respectively arranged in front of and behind the cross beam in a railcar longitudinal direction to extend in a railcar width direction; bearings respectively provided at both railcar width direction sides of each of the axles and rotatably supporting the axles; axle boxes respectively accommodating the bearings; plate springs extending in the railcar longitudinal direction to respectively support both railcar width direction end portions of the cross beam and each including both railcar longitudinal direction end portions respectively supported by the axle boxes; and an auxiliary supporting mechanism supporting the railcar width direction end portion of the cross beam in a case where the railcar width direction end portion of the cross beam is displaced downward beyond a predetermined elastic deformation range of the plate spring. 
US-20140137765-A1: Teaches a railcar bogie includes: a cross beam supporting a carbody; a pair of front and rear axles sandwiching and arranged in front of and behind the cross beam in a railcar longitudinal direction to extend in a railcar width direction; bearings provided at both railcar width direction sides of each and rotatably supporting the axles; axle boxes accommodating the bearings; side members extending in the railcar longitudinal direction supporting both railcar width direction end portions of the cross beam and each including both railcar longitudinal direction end portions supported by the axle boxes; contact members provided at both railcar width direction end portions and disposed on railcar longitudinal direction middle portions of the side members so as not to be fixed to the side members in an upper-lower direction; and supporting members provided at the axle boxes and supporting the railcar longitudinal direction end portions of the side members. 
CN-107161167-A: Teaches (Fig. 11): stop ramp 31 and surface of top contact, the metal stop 100 prevents further deformation of the rubber pad of time, and reduces the steering frame centralized impact force of the rubber pad, the protection rubber pad when it bears the large horizontal load from damage.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG XI LIN whose telephone number is (571)272-6102. The examiner can normally be reached Mon. through Fri. 8:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) Morano can be reached on (571) 272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LIN/Examiner, Art Unit 3617                                                                                                                                                                                                        
/S. Joseph Morano/Supervisory Patent Examiner, Art Unit 3617